Exhibit 10.1

 

June 28, 2002

 

Ms Carla Marcinowski

40 Joy Street, #9

Boston, MA  02114

 

Re:  Separation Agreement and Release

 

Dear Carla:

 

This letter will confirm our mutual understanding with respect to the
arrangements we have made in connection with your resignation as an officer of
Lightbridge, Inc. (the “Company”) and the termination of your employment.

 

1.             Resignation as Officer.

 

You hereby agree to resign as an officer of the Company effective June 30,
2002.  Notwithstanding your resignation as an officer, your status as an
employee will not terminate until your “Termination Date” as described in
paragraph 2 below. However, you need not report to work after June 30, 2002.
This Agreement shall not constitute a contract of employment

 

2.             Salary Continuation.

 

Your base salary (less required deductions) and all benefits other than
disability (less usual employee contributions) will continue to be paid on the
normal payroll cycle from the date hereof through the earlier of March 31, 2003
or the date on which you commence new employment (the “Termination Date”).  You
will promptly notify the Company if you commence new employment at any time
prior to March 31, 2003.

 

3.                                       Bonus.

 

At the Termination Date and subject to approval by the Company’s Board of
Directors, you will be paid the final installment of your bonus pursuant to the
2000 Officer Bonus Plan.  You will not be paid any other bonuses or commissions.

 

4.                                       Accrued Paid Vacation and Time Off.

 

All accrued but unused vacation time earned through the Termination Date will be
paid on that date.

 

5.             Voicemail, Computer, and Return of Company Property.

 

Use of voicemail will be provided through the Termination Date. Network access
will be provided through the July 31, 2002.  [Per C. Cournoyer will retain PC].
All other property and materials of the Company will be returned by you to the
Company promptly after the date hereof.

 

6.             COBRA Group Insurance Coverage.

 

As of the Termination Date, you and your family members will be eligible to
continue your group health insurance coverage in accordance with the federal
COBRA law.  Information about your rights under this law and forms for electing
continuation coverage will be provided to you by a separate letter on or about
the Termination Date.  If you or any of your family members elect to continue
this coverage, you will be responsible for all of the premium payments.

 

7.             Outplacement/Career Counseling Assistance.

 

To assist you in regard to outplacement/career counseling, the Company will pay
up to $10,000.00 for outplacement/career counseling services that are provided
to you by an agency prior to the earlier of March 31, 2003, or the date you
commence new employment.  Appropriate invoices for services should be submitted
promptly to the Company.

 

--------------------------------------------------------------------------------


 

8.             Confidential Information.

 

You understand and agree that the Company’s confidential information belongs
exclusively to the Company, and that the confidential information of the
Company’s customers or of other organizations with which the Company does
business remains their exclusive property.  You agree that you will not use or
disclose any such confidential information, whether for your benefit or for the
benefit of another, and that you will hold and treat such information as
confidential information, unless you have specific prior written authorization
from the Company to disclose it.  Attached hereto and incorporated herein is a
confidentiality and non-competition agreement that was signed by you on and
which remains in effect according to its terms.

 

9.             Non-Disparagement.

 

You agree that you will not make any disparaging statements about the Company or
any of its subsidiaries, affiliates, officers, directors or employees, or its
business or prospects. The Company agrees that it will not make any disparaging
statements about you.

 

10.           Release and Waiver.

 

This letter and the attached agreement referenced in paragraph 8 contain the
entire agreement between you and the Company (and supersede any prior
communications, written or oral) with respect to your employment by the Company
and the termination of such employment, and with respect to all matters
pertaining thereto.  This letter shall be in complete and final settlement of
any and all causes of action or claims that you have had, now have or may now
have, in any way related to or arising out of or in connection with such
employment and/or its termination or pursuant to any federal, state or local
employment laws, regulations, executive orders or other requirements, including
without limitation Massachusetts General Laws c. 151B (“Unlawful
Discrimination”), Title VII of the Civil Rights Act of 1964, and the Age
Discrimination in Employment Act of 1967.  In consideration of the pay and
benefits that you will receive under this letter agreement, you hereby release,
waive and discharge any and all such causes of action or claims (including
without limitation claims for attorney’s fees and costs) against the Company,
its parent, subsidiary and affiliated organizations, and their respective past,
present and future directors, officers, agents, employees, successors and
assigns, and you hereby agree that, to the extent permitted by law, neither you
nor any of your heirs or personal representatives will ever assert in any forum
any such cause of action or claim.

 

11.                                 For a period of seven (7) days following
your execution of this letter agreement, you may revoke your agreement, and this
letter agreement shall not become effective or enforceable until this seven (7)
day revocation period has expired.  No payments provided for by this letter
agreement would be made until after this seven-day period has expired without
your revoking your agreement.  You understand and acknowledge that the terms of
your employment and the Company’s usual severance policies or practices would
have provided you less severance pay and benefits than those provided to you
under this Agreement.

 

12.                                 All payments to be made to you in accordance
with the terms of this letter agreement, and the performance by the Company of
its other obligations hereunder shall be conditioned on your compliance with
your obligations hereunder.

 

13.                                 The parties intend this letter agreement to
be governed by the laws of The Commonwealth of Massachusetts.

 

In signing this letter agreement, you acknowledge that you understand its
provisions, that your agreement is knowing and voluntary, that you have been
afforded a full and reasonable opportunity of at least 21 days to consider its
terms and to consult with or seek advice from an attorney or any other person of
your choosing, and that you have been advised by the Company to consult with an
attorney prior to executing this letter agreement.

 

2

--------------------------------------------------------------------------------


 

If you agree to the foregoing, would you kindly sign and return the enclosed
copy of this letter, whereupon this letter and such copy will constitute a
binding agreement between you and the Company on the basis set forth above.

 

Very truly yours,

 

/s/ Christine Cournoyer

 

 

 

 

Christine Cournoyer-President & COO

 

 

 

 

 

 

Carla Marcinowski

 

 

 

/s/ Carla Marcinowski

 

 

 

 

3

--------------------------------------------------------------------------------